Citation Nr: 0530475	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for varus deformity of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis with 
limitation of motion of the right knee, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an increased rating for varus deformity of 
the left knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for arthritis with 
limitation of motion of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
in which the RO denied an evaluation in excess of 10 percent 
for the veteran's service-connected bilateral knee 
disabilities, as well as denied service connection for 
bilateral medial meniscus injuries.  The veteran filed a 
notice of disagreement (NOD) in April 1994 and the RO issued 
a statement of the case (SOC) in November 1994.  The veteran 
filed a substantive appeal in December 1994.

In May 1998, the Board issued a decision granting separate 10 
percent evaluations for each of the veteran's service-
connected knee disabilities, but denying, as not well 
grounded, the claim for service connection for the veteran's 
bilateral medial meniscus injuries.  The veteran appealed 
these determinations to what was formerly the United States 
Court of Veterans Appeals (now, the United States court of 
Appeals for Veterans Claims as of March 1, 1999) (Court).

In November 1999, the Court issued a Memorandum Decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied an evaluation in excess of 
10 percent each for the veteran's right and left knee 
disabilities; and remanding those matters for further 
appellate consideration.

In August 2000, the Board remanded the issues on appeal to 
the RO.  In March 2001, the RO increased the disability 
rating assigned for each knee to 20 percent.  However, 
inasmuch as higher evaluations are available for each knee, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claims remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2001, the Board again remanded the issues on 
appeal to the RO to ensure full compliance with its prior 
remand.

In December 2002, a hearing was requested with a member of 
the Board (Veterans Law Judge) either locally (travel board 
hearing) or via a video conference; this request was 
subsequently withdrawn in January 2003.

In April 2003, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO.  Hence, in November 2003, the Board 
remanded these matters to the RO for consideration of the 
claim in light of the additional evidence received.  After 
consideration of the newly received evidence, in February 
2005, the RO awarded separate ratings for varus deformity and 
arthritis of each knee effective October 1, 1993 (the date of 
the veteran's claims for increased ratings) and certified all 
matters to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  A residual of the veteran's in-service right knee injury 
is 10-15 degrees of varus deformity, which is not compatible 
with severe disability.

3.  A residual of the veteran's in-service left knee injury 
is 10-15 degrees of varus deformity, which is not compatible 
with severe disability.

4   Arthritis of the right knee results in limited motion of 
no more than flexion to 90 degrees and extension to 10 
degrees, even considering complaints of weakness, 
fatigability, and painful motion.

5.  Arthritis of the left knee is results in range of motion 
of no more than flexion limited to 90 degrees and extension 
limited to 10 degrees, even considering complaints of 
weakness, fatigability, and painful motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varus deformity of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).

3.  The criteria for a rating in excess of 20 percent for 
varus deformity of the left knee are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee with limitation of motion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the September 1994 SOC; the October 1997, March 2001, 
November 2002, February 2003, and February 2005 supplemental 
SOCs (SSOCs); and the August 2000, January 2002, and March 
2004 letters, the veteran and his representative have been 
notified of the laws and regulations governing the claims, 
the evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claims.  The RO 
notified the veteran of the applicable rating criteria, and 
of the need for evidence of current medical treatment (of a 
worsening of his service-connected disability).  After each, 
the veteran and his representative were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  
 
The Board also finds that the RO's August 2000, January 2002, 
and March 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in evidence to 
support his claims.  

Also as regards VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the veteran.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after notice 
was provided.

As noted above, the RO issued the November 1994 SOC and 
October 1997, March 2001, November 2002, February 2003, and 
February 2005 SSOCs explaining what was needed to 
substantiate the veteran's claim and the veteran was 
thereafter afforded the opportunity to respond.  The RO 
issued to the veteran the January 2002 and March 2004 
letters, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for increased ratings, and 
soliciting information and evidence from the veteran.  The 
August 2000 letter was issued prior to enactment of the VCAA, 
but it was still consistent with the requirements of the 
VCAA.  After the SOC and SSOC, the notice letters, as well as 
each Board remand and/or decision in May 1998, August 2000, 
September 2001, and November 2003, the veteran was afforded 
an opportunity to respond.  To the extent possible, medical 
records identified by the veteran have been obtained.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has either obtained 
or received from the veteran copies of the veteran's private 
treatment records, medical statements, and VA Medical Center 
(VAMC) treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the claims on 
appeal, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to any claim that has not been 
obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II. Background

Service connection for right and left knee disabilities was 
established in an April 1974 rating decision based upon 
evidence of knee injuries in service.  A 10 percent rating 
was assigned for each knee based post-service medical 
findings.  The veteran submitted a claim for an increase in 
ratings in October 2003.

Private medical records from L. James Roy, M.D., dated from 
May 1992 to October 1993, show treatment for the veteran's 
bilateral knee disabilities.  The impression of MRIs of the 
left knee revealed small joint effusion, slight laxity of the 
patellar tendon, and degenerative arthritis and 
chondromalacia.  An MRI of the right knee revealed 
degenerative joint disease.  Dr. Roy indicated that he first 
saw the veteran in May 1992 after a work related injury to 
the left knee.  He complained of pain and swelling about the 
knee joint.  On examination, there was tenderness but no 
ligamentous disruption.  Work activities aggravated the left 
knee again in August 2002, but examination of the knee did 
not reveal any significant change.  A third work related 
injury occurred in July 1993, and there was irritability in 
each knee.  Both knees also demonstrated limited motion with 
pain and there was no evidence of ligamentous laxity.

A report of a July 1993 independent medical examination notes 
complaints of bilateral knee pain.  The veteran indicated 
that his symptoms were aggravated when he got up in the 
morning and after he had been sitting for more than fifteen 
minutes.  Examination of the knees showed generalized 
tenderness.  The veteran experienced severe pain on external 
rotation of the flexed tibia and slight pain on internal 
rotation, which was more marked at the left knee.  His knees 
lacked 10 degrees of extension and flexion was to 100 
degrees.  There was no evidence of ligamentous relaxation or 
significant effusion in both knees.

A report of September 1993 evaluation by Steven T. 
Plomaritis, D.O, indicates mild varus of the left knee; the 
left knee was held in 10-15 degrees of flexion.  The right 
knee demonstrated flexion from 3 degrees to 90 degrees and 
the left knee demonstrated flexion from 10 degree to 85 
degrees.  Active extension of the knees did not produce 
crepitus.  Mobility of the knees was decreased in the medial 
and lateral directions, and there was pain with side-to-side 
motion.  Atrophy could not be accurately assessed due to the 
veteran's body habitat.  Ligamentous examination revealed a 
slight toggle in and out of varus on the right and left side.  
The physician expressed concern of the tremendous overload to 
the knee joints due to the veteran's weight of 386 pounds on 
a 5'9" body frame.  

A report of a November 1993 VA examination did not contain 
any new complaints.  Objectively, there was no effusion, but 
the examiner found it difficult to palpate the patella 
because of the veteran's obesity.  There was no evidence of 
grating or popping on each side, and the ligaments appeared 
intact.  Range of motion of the knees was zero to 90 degrees 
supine and zero to 95 degrees standing.

A report of a December 1996 VA examination indicates the 
veteran complained of painful knees, a popping sensation, and 
locking.  He reported being unable to stand for long periods 
of time due to pain and he had difficulty ascending and 
descending stairs.  He also indicated that walking was 
difficult.  Examination of the knees did not reveal swelling 
or deformity.  The muscles appeared normal without atrophy.  
He complained of pain on palpation over the patella on both 
sides.  There was no evidence of crepitus and the ligaments 
were stable on both sides.  Both knees demonstrated motion 
from zero to 125 degrees, which was limited due to the heavy 
bulk of his legs.  In an addendum, the examiner stated that 
the veteran's age and extreme obesity had a detrimental 
affect on his present knee condition.  

L. Banerji, M.D., evaluation the veteran in December 1998.  
The report noted that there was some restricted movement in 
the knee joints.  The veteran could not walk tip-toe, tandem 
gait, or on the heel or squat due to pain in his knee joints 
and low back.

A report of a January 2001 VA examination notes that the 
veteran complained of rather constant painful knees that were 
getting worse.  He indicated that his knees became stiff with 
sitting for some time and even sleeping.  He reported not 
being able to walk long distances and that he used a cane and 
sometimes a wheelchair.  It was noted that the veteran was 
grossly obese.  On examination of the knees, there was an 
apparent valgus position due to the bulk in his legs.  There 
was no effusion on deep palpation on both knees but there was 
moderate tenderness about the patella and some crepitations.  
Both knees demonstrated range of motion from 10 to 80 degrees 
with complaints of moderate pain.  With repeated movement of 
the knee joints, the power against resistance started to 
reduce with more complaint of pain.  The examiner opined that 
there was moderate functional loss due to limitation of 
motion as well as an increase in pain due to repeated 
movement.  The range of motion before and after repeated 
movement remained the same but there was evidence of some 
weakness.  The examiner indicated that he could not comment 
on the degree of functional loss during flare-ups.

A report of an April 2002 VA examination indicates the 
veteran complained of constant bilateral knee pain that he 
described as almost constantly a 9 on a 10-point scale.  The 
examiner indicated that flare-ups were not a prominent part 
of the veteran's history and indicated that it would be 
difficult to conceive of flare-ups as being much higher than 
his reported normal level of pain.  For ambulation, the 
veteran used a cane and Rascal.  There was some apparent 
varus deformity of the knees.  The examiner estimated the 
veteran's weight at 440 pounds.  There was chronic edema of 
both legs that was probably cardiac in origin.  He was unable 
to get onto the examination table due to weakness, which was 
considered constitutional and not isolated to the knees.  
There have not been dislocations or subluxations of the knees 
or patellae.  An examination of the knees revealed extension 
of 10 degrees to 30 degrees of flexion, bilaterally, in 
active and passive motion.  The examiner indicated that there 
was some degree of guarding by the veteran and that it was 
possible that he could have moved the veteran's legs more if 
her were stronger.  The veteran complained of some pain with 
active range of motion testing.  The examiner could not 
identify any joint laxity and indicated that there was no 
ankylosis present.

A report of a December 2002 evaluation by Jeffrey T. Waldrop, 
M.D., indicates that range of motion of both knees was 
severely limited.  On examination, both legs had 10 degrees 
of flexion contracture and the leg was able to flex to 
approximately 90 degrees.  He had pain throughout a wide 
range of motion about both knees.  The pain started at 10 
degrees of flexion and had pain about an arc of about 80 
degrees with both knees.  There was no evidence of any 
significant lateral instability or recurrent subluxation; 
however, the severe genu varum with bone on bone contact 
related to the medial compartment of both knees led to 
significant disability with constant pain.  The rest of the 
examination was somewhat difficult due to the veteran's size 
and his inability to move from his scooter onto a table.  The 
physician indicated that the veteran had severe weakness and 
fatigability secondary to his size as well as the arthritic 
changes in his knees.  The veteran did not have any acute 
flare-ups because he was in constant pain.  The amount of 
arthritis would not allow the veteran to ambulate any 
significant distance.  The physician noted that the veteran 
also had meniscal pathology but indicated that it was 
somewhat irrelevant considering the severe extent of 
osteoarthritis.  He opined that the overriding diagnosis was 
the osteoarthritis.

A report of a January 2003 evaluation from Michael Baghdoian, 
M.D., notes the veteran's complaints of knee pain.  An 
examination of the knees revealed marked limitation of the 
knees, which were also swollen and tender.  The ligaments 
were stable on varus and valgus stress testing.  He opined 
that there was a direct correlation between the veteran's 
weight and the advancing degenerative osteoarthritic changes.  
Range of motion was minimal for pain and a slight bend in the 
knee or quick turn elicited discomfort and pain.  There was 
no evidence of laxity or recurrent subluxation of the knees.  
The physician also opined that the meniscus tears were remote 
and not attributable to his current symptom pattern, and that 
simply a degenerative component has developed from that.  The 
physician indicated that there was crepitation and that with 
repeated bending of the knees the veteran would have flare-
ups.  He indicated that the veteran was significantly limited 
in motion, functional strength, mobility, and stability of 
the knees.  Added to this is his morbid obesity, the veteran 
was certainly constrained in his activity levels and ability 
to get up and about. 

In May 2004, the VA physician that examined that examined the 
veteran in April 2002 once again reviewed the veteran's 
claims file.  He reviewed the history of the veteran's knee 
injuries and commented on his subsequent massive obesity.  
With regard to the current status of the bilateral knee 
disabilities, the physician opined that it was as likely true 
as not that 25 percent was attributable to the initial 
service related injury and the remaining 75 percent was 
attributable to the subsequent nonservice-connected trauma 
exposure consisting of the cartilage injury and surgery and 
overload due to morbid obesity.  

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  



A. Varus deformity

Historically, the veteran's right and left knee disabilities 
have been rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  That code is utilized for rating 
nonspecific orthopedic knee disability on the basis of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
resulting in slight disability; a 20 percent evaluation is 
warranted for moderate disability; and a 30 percent 
evaluation is warranted for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Initially, the Board notes that the evidence shows that there 
is no instability or recurrent subluxation with regard to 
either the right or left knee and that the current rating is 
based on other impairment, which in this case is a varus 
deformity of both knees.  However, there is no medical 
evidence to support a finding that varus deformity in the 
right or left knee results in severe disability, so as to 
warrant assignment of a 30 percent rating for either or both 
knees under Diagnostic Code 5257.  While private physicians 
have described the disabilities of the knees as severe, the 
comments appear to essentially encompass the overall 
condition of the knees-to include the arthritis for which 
the veteran has received separate ratings for each knee.  Dr. 
Waldrop described 10 degrees of knee contracture.  Dr. 
Plomaritis also noted 10-15 degrees of varus, and determined 
this to be mild deformity.  Even assuming, arguendo, that the 
varus deformity in both knees can be totally attributable to 
his service, this evidence clearly does not indicate that 
impairment due to varus deformity of the right or left knee 
is severe.  Hence, a higher rating rating for varus deformity 
of either knee is not warranted.

As there is no medical evidence to support any finding that 
varus deformity of either knee produces severe impairment, 
the benefit-of-the-doubt doctrine is not for application, and 
each claim for higher rating must be denied.  See 38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



B. Arthritis

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees warrants a noncompensable rating; limitation of 
flexion to 45 degrees warrants a 10 percent rating; 
limitation of flexion to 30 degrees warrants a 20 percent 
rating; and limitation of flexion to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).

Under Diagnostic Code 5261, limitation of extension to 5 
degrees warrants a noncompensable rating; limitation of 
extension to 10 degrees warrants a 10 percent rating; 
limitation of extension to 15 degrees warrants a 20 percent 
rating; limitation of extension to 20 degrees warrants a 30 
percent rating; limitation of extension to 30 degrees 
warrants a 40 percent rating; and limitation of extension to 
45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  According to a recent General Counsel opinion, 
separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 09-04, 69 Fed. Reg. 
59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence indicates that there has been some decrease in 
range of motion that appears to have stabilized in more 
recent years.  Reports of VA examinations in January 2001 and 
April 2002 establish that both knees demonstrate 10 degrees 
of extension.  Notably, the April 2002 examiner's comments 
suggested that it was likely that the degree of extension 
demonstrated in both knees could have been higher but for 
guarding on the part of the veteran and the examiner's 
inability to move the legs effectively due to the veteran's 
obesity.  Thus, the degree of extension in each knee was not 
shown to meet the criteria for the 10 percent rating since 
additional extension was likely.  Nevertheless, the evidence 
clearly indicates that extension was not limited to 15 
degrees or more.  As such, the criteria for a rating of 20 
percent or greater for limitation of extension are not met.  

With regard to flexion, only the April 2002 VA examination 
yielded findings that were consistent with a compensable 
rating pursuant to Diagnostic Code 5260.  However, the Board 
considers this finding unreliable for the same reasons 
extension findings were not reliable.  Namely, the examiner 
indicated that there was some guarding involved and he had 
difficulty moving the veteran's legs.  In addition, these 
findings are inconsistent with the overall disability picture 
of the veteran's knees.  In January 2001 and December 2002, 
bilateral knee flexion was to 90 degrees, which under the 
applicable criteria does not even meet the requirements for a 
zero percent rating.  Thus, the weight of the evidence 
suggests that since limitation of flexion of both knees does 
not even meet the criteria for a zero percent rating, the 
criteria for ratings of 10 percent or more have, likewise, 
not been met.

The pertinent examination findings addressed above do not 
indicate limitation of motion of right or left knee to a 
degree greater than is contemplated in the current 10 percent 
rating for either knee.  In fact, as previously noted, the 
evidence suggests that, based on limitation of motion alone, 
the criteria for a 10 percent rating for each knee are not 
met.  In light of this evidence, the RO clearly included 
consideration of other factors in assigning the 10 percent 
ratings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
These factors, which are set forth in 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, and referred to in the January 2001 and 
April 2002 VA examination report and December 2002 report by 
Dr. Waldrop, include painful motion, some weakness, and 
fatiguability,   Since these additional factors were already 
contemplated in assigning the 10 percent rating, a higher 
rating is not assignable based on their affect on the 
veteran's right or left knee motion.  

The Board notes that both Dr. Waldrop and Dr. Baghdoian have 
suggested that, based on their examinations, the range of 
motion of the veteran's knees is "severely" limited.  The 
Board emphasizes, however, that ratings for limitation of 
motion are bases on range of motion findings, not on 
examiners' assessments.  Here, neither physician offered 
objective findings to support his conclusions.  Specifically, 
Dr. Baghdoian did not offer any findings at all, and Dr. 
Waldrop's findings included extension to 10 degrees and 
flexion to 90 degrees, which is consistent with the findings 
of VA examiners and are not reflective limited motion to an 
extent to support assignment of at least the next higher 
rating for arthritis of either knee.

For all the foregoing reasons, a rating higher than 10 
percent, each, for arthritis of the right knee and the left 
knee with limitation of motion, respectively, is not 
warranted. As there is no persuasive medical evidence to 
support assignment of a higher rating for either knee, the 
benefit-of-the-doubt doctrine is not for application, and 
each claim for higher rating must be denied.  See 38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

A rating in excess of 20 percent for varus deformity of the 
right knee is denied.

A rating in excess of 10 percent for arthritis of the right 
knee with limitation of motion is denied.

A rating in excess of 20 percent for varus deformity of the 
left knee is denied.

A rating in excess of 10 percent for arthritis of the left 
knee with limitation of motion is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


